Name: Council Decision of 12 March 2010 on the signing, on behalf of the Union, and provisional application of the Agreement between the European Union and the Government of the Faroes on Scientific and Technological Cooperation, associating the Faroe Islands to the UnionÃ¢ s Seventh Framework Programme for Research, Technological Development and Demonstration Activities (2007 to 2013)
 Type: Decision
 Subject Matter: cooperation policy;  technology and technical regulations;  international affairs;  Europe;  European construction
 Date Published: 2010-09-17

 17.9.2010 EN Official Journal of the European Union L 245/1 COUNCIL DECISION of 12 March 2010 on the signing, on behalf of the Union, and provisional application of the Agreement between the European Union and the Government of the Faroes on Scientific and Technological Cooperation, associating the Faroe Islands to the Unions Seventh Framework Programme for Research, Technological Development and Demonstration Activities (2007 to 2013) (2010/558/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 186 in conjunction with the first sentence of the first subparagraph of Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Commission has negotiated, on behalf of the Community, an Agreement with the Government of the Faroes on Scientific and Technological Cooperation (hereinafter referred to as the Agreement), which provides for provisional application as of 1 January 2010. Provisional application would enable entities from the Faroes to participate in the calls for proposals under the Unions Seventh Framework Programme, planned for launching in January 2010. (2) The negotiations resulted in the Agreement initialled on 13 July 2009. (3) The Agreement should be signed and should be applied on a provisional basis, pending the completion of the procedures for its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing of the Agreement between the European Union and the Government of the Faroes on Scientific and Technological Cooperation, associating the Faroe Islands to the Unions Seventh Framework Programme for Research, Technological Development and Demonstration Activities (2007 to 2013) is hereby approved on behalf of the European Union, subject to the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union, subject to its conclusion. Article 3 The Agreement shall be applied on a provisional basis as from 1 January 2010, pending the completion of the procedures for its conclusion. Article 4 This Decision shall enter into force on the day of its adoption. Article 5 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 12 March 2010. For the Council The President J. BLANCO